DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (U.S. Patent 9,158,188 B2).
With regards to Claim 1, Hayashi discloses a light source module [Figures 1-11], including a substrate (82), a plurality of light emitting elements (71), a buffer element [(84) or (84, 79, 73)], and a cover plate (79 and/or 89 and/or 73), wherein:
The substrate has a plurality of accommodation grooves (82a);
The plurality of light emitting elements are respectively disposed in the plurality of accommodation grooves [note Figures 4-5, 8], each of the plurality of light emitting elements has a light emitting portion [e.g., (71b)] and a bottom portion [e.g., (71a)] connected with each other, the light emitting portion is located on the bottom portion, and the bottom portion has an edge [note Figures 4-5, 8];
The buffer element [(84) or (84, 79, 73)] is pressed against the edges of the plurality of bottom portions of the plurality of light emitting elements; and
The cover plate [e.g., (79 and/or 89 and/or 73)] is combined with the substrate and is pressed against the buffer element, wherein the cover plate has a plurality of first openings [e.g., (79d) or openings adjacent (73)] respectively exposing the plurality of light emitting elements [note Figures 4-5, 8].
With regards to Claim 2, Hayashi discloses the buffer element (84) includes a plurality of buffer rings [note Figures 4-5, 8: plurality of (84)], the plurality of buffer rings are respectively mounted around the plurality of light emitting portions and are againse the edges of the plurality of bottom portions [note Figures 4-5, 8].
With regards to Claim 3, Hayashi discloses each of the plurality of buffer rings (84) being presented in an undulating appearance and has a plurality of top ends and a plurality of bottom ends [note Figure 9: (84a-d)], the plurality of bottom ends contact the edges of the plurality of bottom portions [note Figure 9], and the plurality of top ends contact the cover plate [note Figure 9].
With regards to Claim 4, Hayashi discloses a shape of each of the plurality of buffer rings (84) being a closed ring or a fracture opening [note Figures 4-10].
With regards to Claim 5, Hayashi discloses the plurality of buffer rings (84) are separated from each other [note Figures 4-5, 8].
With regards to Claim 6, Hayashi discloses the buffer element (84, 79, 73) including a buffer plate (84, 79), the buffer plate having a plurality of second openings [openings of (84, 79)] respectively corresponding to the plurality of first openings [e.g., (79a)], the buffer plate having a plurality of protrusion structures (73) protruding toward the cover plate, the plurality of protrusion structures are arranged around the plurality of second openings, and the cover plate is pressed against the plurality of protrusions [note Figures 4-5, 8].
With regards to Claim 7, Hayashi discloses the buffer elements [e.g., (84)] contacting side walls of the plurality of light emitting portions of the plurality of light emitting elements or is spaced apart from the plurality of side walls [note Figures 4-5, 8].
With regards to Claim 8, Hayashi discloses a number of the plurality of accommodation grooves is larger than or equal to a number of plurality of light emitting elements [note Figures 4-5, 8].
With regards to Claim 9, Hayashi discloses the plurality of light emitting elements include a plurality of light emitting diodes [note Figures 1-11].
With regards to Claim 10, Hayashi discloses a circuit board [e.g., (241)] disposed on a side of the substrate away from the plate, wherein the plurality of light emitting elements are electrically connected with the circuit board [note Figure 3].
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (U.S. Patent 9,158,188 B2).
With regards to Claim 11, Hayashi discloses a projection apparatus [note Figures 1-3], including an illumination system [note Figures 4-10], a light valve [e.g., (51 and/or 165)], and a projection lens (220), the illumination system being configured to provide an illumination beam, the light valve being disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam, and the projection lens being disposed on a transmission path of the image beam [note Figure 3], wherein the illumination system includes a light source module [note Figures 4-10], the light source module includes a substrate (82), a plurality of light emitting elements (71), a buffer element [(84) or (84, 79, 73)], and a cover plate (79 and/or 89 and/or 73), and wherein:
The substrate has a plurality of accommodation grooves (82a);
The plurality of light emitting elements are respectively disposed in the plurality of accommodation grooves [note Figures 4-5, 8], each of the plurality of light emitting elements has a light emitting portion [e.g., (71b)] and a bottom portion [e.g., (71a)] connected with each other, the light emitting portion is located on the bottom portion, and the bottom portion has an edge [note Figures 4-5, 8];
The buffer element [(84) or (84, 79, 73)] is pressed against the edges of the plurality of bottom portions of the plurality of light emitting elements; and
The cover plate [e.g., (79 and/or 89 and/or 73)] is combined with the substrate and is pressed against the buffer element, wherein the cover plate has a plurality of first openings [e.g., (79d) or openings adjacent (73)] respectively exposing the plurality of light emitting elements [note Figures 4-5, 8].
With regards to Claim 12, Hayashi discloses the buffer element (84) includes a plurality of buffer rings [note Figures 4-5, 8: plurality of (84)], the plurality of buffer rings are respectively mounted around the plurality of light emitting portions and are againse the edges of the plurality of bottom portions [note Figures 4-5, 8].
With regards to Claim 13, Hayashi discloses each of the plurality of buffer rings (84) being presented in an undulating appearance and has a plurality of top ends and a plurality of bottom ends [note Figure 9: (84a-d)], the plurality of bottom ends contact the edges of the plurality of bottom portions [note Figure 9], and the plurality of top ends contact the cover plate [note Figure 9].
With regards to Claim 14, Hayashi discloses a shape of each of the plurality of buffer rings (84) being a closed ring or a fracture opening [note Figures 4-10].
With regards to Claim 15, Hayashi discloses the plurality of buffer rings (84) are separated from each other [note Figures 4-5, 8].
With regards to Claim 16, Hayashi discloses the buffer element (84, 79, 73) including a buffer plate (84, 79), the buffer plate having a plurality of second openings [openings of (84, 79)] respectively corresponding to the plurality of first openings [e.g., (79a)], the buffer plate having a plurality of protrusion structures (73) protruding toward the cover plate, the plurality of protrusion structures are arranged around the plurality of second openings, and the cover plate is pressed against the plurality of protrusions [note Figures 4-5, 8].
With regards to Claim 17, Hayashi discloses the buffer elements [e.g., (84)] contacting side walls of the plurality of light emitting portions of the plurality of light emitting elements or is spaced apart from the plurality of side walls [note Figures 4-5, 8].
With regards to Claim 18, Hayashi discloses a number of the plurality of accommodation grooves is larger than or equal to a number of plurality of light emitting elements [note Figures 4-5, 8].
With regards to Claim 19, Hayashi discloses the plurality of light emitting elements include a plurality of light emitting diodes [note Figures 1-11].
With regards to Claim 20, Hayashi discloses a circuit board [e.g., (241)] disposed on a side of the substrate away from the plate, wherein the plurality of light emitting elements are electrically connected with the circuit board [note Figure 3].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Publication 2014/0029637 A1 to Schmidt that teaches arrangement of optical semiconductor elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 23, 2022

/Jason M Han/Primary Examiner, Art Unit 2875